Citation Nr: 1442504	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-26 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether an overpayment of VA compensation benefits was validly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The initial proposed reduction dated in October 2010, was issued by the Pittsburgh, Pennsylvania RO but the claim was transferred to the Reno, Nevada RO in December 2010. 

In October 2011, the Veteran was provided with a hearing before a Decision Review Officer (DRO). 

The Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claim (Virtual VA and Veterans Benefits Management System (VBMS)).  A review of his Virtual VA file reveals documents not in the paper file, including a June 2014 Informal Hearing Presentation submitted by the Veteran's representative as well as a February 2011 administrative decision denying a waiver of the debt at issue.  The remainder of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The VBMS file is presently empty.


FINDINGS OF FACT

1.  The Veteran claimed his wife, M, as a dependent and was compensated accordingly.  On September [redacted], 1994, he divorced M and informed the AOJ via phone call, in October 1994, that he divorced M.

2.  On September [redacted], 1995, the Veteran married S and informed the AOJ via phone call, in September 1995, that he remarried.  

3.  For the period from October 1, 1994 to August 31, 1995, the Veteran received VA compensation benefits to which he was not entitled, because he was being compensated as if he had a spousal dependent when he was not married.

4.  To the extent an overpayment of disability compensation benefits was established for the period from October 1, 1994 to August 31, 1995, the overpayment debt was properly created and was not solely the result of VA administrative error.

5.  To the extent an overpayment of disability compensation benefits was established for the period from September 1, 1995 to February 1, 2002, the overpayment debt was not properly created as it was solely the result of VA administrative error.


CONCLUSIONS OF LAW

1.  The debt of VA disability compensation benefits for the period from October 1, 1994 to August 31, 1995, is valid.  38 U.S.C.A. §§ 5302, 5304 (West 2002); 38 C.F.R. §§ 3.501, 3.654 (2013).

2.  The debt of VA disability compensation benefits for the period from September 1, 1995 to February 1, 2002 is not valid. 38 U.S.C.A. §§ 5302, 5304 (West 2002); 38 C.F.R. §§ 3.501, 3.654 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Board notes that the provisions of law and regulations which set forth notice and assistance requirements on the part of VA, in the adjudication of certain claims, are not applicable to claims involving the validity of creations of overpayment or requests for waiver of recovery of overpayments.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).

II.  Validity of the debt

      a.  Background

In this case, the Veteran has been service-connected for a deformity of the left index finger and thumb, since June 1975 and the disability has been rated as 30 percent disabling since June 1975.  His first wife, M, was added as a dependent in 1984.  The Veteran and M divorced in September 1994 and he reports that he called VA to inform them of the divorce in October 1995.  He subsequently remarried, S, in September 1995 and contends that he again phoned the AOJ to inform them of his remarriage, later that same month.  

In January 2002, the AOJ asked the Veteran to complete paperwork to update his list of dependents.  He completed the forms and listed S as his wife.  The AOJ took no action.  

In December 2009, the Veteran was asked to complete another questionnaire declaring the status of his dependents.  He complied again and again listed his wife S.  Following receipt of the December 2009 questionnaire, an employee at the AOJ contacted the Veteran by phone as the employee noticed that the Veteran's spouse's name was different from the name in their records.  A January 2010 report of contact indicates that the Veteran reviewed the dates surrounding the divorce to M and remarriage to S.  Subsequently, in September 2010, the AOJ notified the Veteran that as of February 1, 2002, it removed M as his dependent spouse and added S as the dependent spouse, noting that the amount of the payment would remain unchanged.  In the same letter, the AOJ also notified the Veteran that it would make a separate determination proposing to remove M from his award beginning October 1, 1994 to February 1, 2002 because she was not his spouse during that time.  
 
In a September 2010 administrative decision, the AOJ determined that an overpayment had been created for the period from January 2002 to January 2010 as VA had been paying dependency benefits for M, who was no longer the Veteran's spouse.  However, the AOJ waived any such overpayment because it acknowledged that it had not taken any action following receipt of the January 2002 dependency benefit questionnaire.  

In October 2010, the AOJ proposed to reduce compensation payments for the period from October 1, 1994 to February 1, 2002, thus creating an overpayment as the Veteran had already been paid for that period.  

In January 2011, the AOJ issued the actual reduction, removing M as spouse beginning October 1, 1994 and adding S as spouse as of February 1, 2002.  The Veteran filed a timely notice of disagreement later that same month. 
 
Also, in January 2011, the AOJ issued another proposed reduction, indicating that S had been added in error as the AOJ had not received any documentation to prove that she was in fact the Veteran's spouse.  He responded to the letter with copies of the divorce decree for M and the marriage certificate for S.  In a February 2011 letter, the AOJ notified the Veteran that it would not take further action to remove S as spouse or reduce benefits for the period from February 1, 2002. 

In a February 2011 written statement, the Veteran informed the AOJ that he notified VA of his divorce to M in October 1994 and that he also notified the AOJ of his marriage to S, in September 1995.  He reported that aside from being sent the Status of Dependents Questionnaire in 2002 and again in 2009, he never heard from VA regarding his attempts to inform VA of his divorce to M and marriage to S.  He acknowledges that he was overpaid for 11 months from the time of his divorce to M, prior to his marriage to S and agrees that he should be responsible for the overpayment during that period.  However, he disputes that he should be responsible for any overpayment for the period from September 1, 1995 to February 1, 2002.  

Internal correspondence in the file, as well as correspondence to the Veteran's Senator, in response to an inquiry, indicates that the AOJ was prohibited from listing S as the Veteran's spouse prior to the time in which he notified the AOJ of the change.  The AOJ did not cite any particular code section in reaching this conclusion.  The AOJ views the January 2002 Status of Dependents Questionnaire as the first notification of the marriage to S.    

The Veteran disputes the suggestion that the January 2002 Status of Dependents Questionnaire was the first notification of his marriage to S.  He reports that he phoned VA to notify it of his remarriage in September 1995, just as he did when each of his children was born.  See DRO Transcript p. 3, see also February 2011 written statement.  

In October 2011, the Veteran was afforded a hearing before the Decision Review Officer (DRO) regarding the claim on appeal.  He offered sworn testimony that the first time he received any notification regarding dependency clarification, following his phone calls to the AOJ in 1994 and 1995 regarding his respective marriages, was in 2002 when he was asked to complete the Status of Dependents Questionnaire.  T. page 5.  He also reported that he attempted to obtain a waiver of the overpayment but it was not approved.  A February 2011 administrative decision confirms the denial of the waiver. 

An internal memorandum dated in September 2011, indicates that the amount of the overpayment should be $3,068 based on an audit which indicates differing amounts due and paid during the period from October 1, 1994 to February 1, 2002.  Notably, the February 2011 administrative decision to deny a waiver of the debt at issue, lists the debt as being $6,088.  The Veteran did not appeal the issue of the waiver, but as is discussed below, the issue of the waiver is moot as the Board herein finds that the disputed portion of the overpayment is not valid.  

      b.  Analysis

The Veteran does not dispute that an overpayment was created during the period in which he was not married, from October 1, 1994 to August 30, 1995.  However, he contends that the overpayment from September 1, 1995 to February 1, 2002 was not validly created.  He argues that he contacted VA in September 1995, to inform them that he remarried.  He states that he took the action that was required and maintains that VA did not do its duty in requesting further documentation of the marriage.

The preliminary issue of the validity of a debt is a threshold determination that must be made in a benefits overpayment debt collection matter.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.

Here, an overpayment was clearly created for the period from October 1, 1994 to August 31, 1995, as the Veteran undisputedly received VA disability compensation payments for a spousal dependent when he was not married.  Indeed, the Veteran does not dispute the overpayment for that period.  However, the AOJ determined that the overpayment also includes the period from September 1, 1995 to February 1, 2002, because it contends that the Veteran first notified VA of his marriage to S, in 2002.  The AOJ determined that it could not compensate the Veteran for his marriage to S prior to the date upon which the Veteran notified it of the marriage, unless such notification occurred within one year of the marriage.  

Here, the Veteran argues that he did notify the AOJ of his marriage within one year, in September 1995 and that if any overpayment was created for the period from September 1, 1995 to February 1, 2002, it was the fault of the AOJ.  

Accordingly, the Board has considered whether sole administrative error is shown.  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. §5112(b)(9), (10) (West 2002); 38 C.F.R. § 3.500(b)(2) (2013); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.  

Regarding the period from October 1, 1994 to August 31, 1995, the Veteran was clearly aware that payment of VA compensation for his spouse was erroneous as he was no longer married to M; accordingly sole administrative error is not shown for this period.  The Veteran does not dispute this.  See February 2011 written statement.  Accordingly, the Board finds that the debt is valid and the appeal is denied, with respect to this period. 

Regarding the period from September 1, 1995 to February 1, 2002, the appeal turns on whether the Veteran informed VA of his marriage to S in September 1995.  Under 38 C.F.R. § 3.304 (a)(1), "VA will accept for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of marriage." 

In this case, the Veteran offered sworn testimony that he phoned VA to notify it of the change in his marital status, just as he had when each of his children was born and he wished to add them as dependents.  The Board finds his sworn testimony to be both competent and credible.  In this regard, he is competent to report personal knowledge of the phone call.  See e.g. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Further, the Board finds his statement to be credible as he has consistently reported the same sequence of events regarding his phone calls to VA regarding his divorce and subsequent marriage, at the time of the events in 1994 and 1995.  See e.g. letter to his Senator, February 2011 written statement, and DRO Transcript.  

Moreover, the lack of any documentation in the file of the phone calls in 1994 and 1995 is not persuasive as the file contains other errors or omissions.  In this regard, the letter asking the Veteran to complete the 2002 Status of Dependents Questionnaire is not of record.  Following receipt of the January 2002 Questionnaire, the AOJ did not further develop the status of the Veteran's claimed dependents by asking for further documentation regarding the marriage to S.  In fact, the AOJ did not ask for further documentation regarding the marriage until January 2011, over a year after the AOJ received another Status of Dependents Questionnaire in December 2009.  Then, once it was determined that a debt had been created, the actual amount of the debt was miscalculated.  See September 2011 internal memorandum indicating that the debt should be $3,068 rather than $6,288.    

Thus, the Board affords the Veteran the benefit of the doubt and finds that he did in fact notify VA of his marriage to S in September 1995.  As such, she should have been added to his list of dependents in 1995, thereby mooting any alleged overpayment for the period from September 1, 1995 to February 1, 2002.   

Further, if an overpayment was created by the AOJ's failure to add S to the list of dependents in 1995, the Board finds that the Veteran had no knowledge of the overpayment for the period from September 1, 1995 to February 1, 2002.  He had no reason to believe that he was not entitled to compensation that included a spousal dependent for the period from September 1, 1995 to February 1, 2002, as he was in fact, married.  The only reason he sent in the Status of Dependents Questionnaire in 2002 was because the AOJ asked the Veteran to update forms in 2002.  See February 2011 statement.  There is no indication that the Veteran knew VA was unaware of his marriage to S, prior to 2002, or that he thought the January 2002 Questionnaire was his first attempt to inform the AOJ of his marriage to S.  He freely included her name on his dependent questionnaire when asked to compete it and supplied the required documentation when requested to do so. 

For these reasons, resolving all doubt in favor of the Veteran, Board finds that sole administrative error resulted in the overpayment, if any, for the period from September 1, 1995 to February 1, 2002. 

In summary, for the reasons set forth above, the Board finds that the overpayment at issue for the period from October 1, 1994 to August 31, 1995 was properly created and is a valid debt.  Narron v. West, 13 Vet. App. 223 (1999).  However, the Board also finds that there is no valid debt for the period from September 1, 1995 to February 1, 2002.  In reaching these conclusions, the benefit of the doubt has been applied where applicable.  




ORDER

The creation of an overpayment of disability compensation, for the period from October 1, 1994 to August 31, 1995, was proper, and the appeal is denied.

The creation of an overpayment of disability compensation, for the period from September 1, 1995 to February 1, 2002, was not valid and the appeal is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


